It is without dispute that appellant, as the agent of "I. E." (or "J. E." — the initials are used indiscriminately by the parties) Smith and Bronie Smith, took a check for $75 endorsed to and belonging to them, and one Dykes — but they being rightfully in possession of Dykes' part — drawn on the Bank of Malone at Malone, Florida, to get it "cashed" and bring back to them at Dothan, Alabama, (where the check was delivered to appellant) the proceeds. And that appellant did go to Malone, Florida, get the check cashed, and come back to Dothan on the same day; but that, after returning to Dothan, he absconded with the money.
This prosecution and conviction for embezzlement followed.
The evidence — undisputed as noted — furnished ample basis upon which the jury might find, as they did, that appellant brought the money back from Florida to Dothan with him, and then converted it to his own use. See the adequate discussion of the constituents of the offense charged, in Knight v. State,152 Ala. 56, 44 So. 585.
The fact that Dykes owned an interest in the proceeds of the check entrusted by the Smith boys to appellant was no bar to appellant's conviction — it being noted above that the Smiths had the rightful possession of said check. Barr v. State,10 Ala. App. 111, 65 So. 197.
The judgment is affirmed.
Affirmed.